Citation Nr: 0507370	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a 70 percent evaluation 
for the veteran's service-connected disability. 


FINDING OF FACT

The veteran's paranoid schizophrenia is manifested by total 
occupational and social impairment due to persistent 
delusions and auditory hallucinations that result in the 
veteran being in persistent danger of hurting others. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code 9203 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that a total disability rating for paranoid 
schizophrenia is warranted.   As such, a discussion of the 
VCAA is not needed.
Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for paranoid schizophrenia 
in July 1972 and was evaluated as 100 percent disabling under 
DC 9203.  By rating decision in January 1973, the evaluation 
was decreased to 50 percent.   In June 1980, the evaluation 
was further decreased to 30 percent.  In November 1998, the 
disability evaluation was increased to 70 percent.  The 
veteran now contends that his disability has worsened.

Paranoid schizophrenia is evaluated under the general rating 
criteria for mental disorders.  Accordingly, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9203.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA outpatient clinical records, dated from January 2002 to 
September 2002, follow the veteran's extensive treatment for 
schizophrenia.  Of note, in January 2002, he reported that 
his family allowed him to spend time with them over the 
holidays.  He found the voices in his head to be more 
troublesome at work, but he was determined to continue 
working until he could retire.  In April 2002, he reported 
that he still was suffering at work due to auditory 
hallucinations.

In August 2002, the veteran indicated the voices were 
increasing and becoming a greater torment at work.   He was 
living with his family again, but was worried about his low 
tolerance for any noise or disturbance from his grade-school 
aged children.
The veteran underwent a VA mental disorder examination in 
October 2002.  The claims file with associated medical 
records was reviewed.  The veteran reported having worked at 
his current job "off and on" since 1976, indicating that it 
was very difficult to function at work at times because of 
auditory hallucinations.  The voices he hears are very 
critical of him.  The veteran reported crying spells about 
once a month.  He further reported experiencing persistent 
visual hallucinations and paranoia on the job as well, 
indicating his belief that other people are "out to do him 
no good."  He has had episodic thoughts that people are not 
"real" or they are "not who they claim to be."  

At the time of the exam, the veteran was married to his third 
wife.  He stated that the marriage was rocky at times due to 
his "paranoid suspicions" about his wife.  The examiner 
noted that they did not seem to have much of a relationship, 
as the veteran reported that she takes care of the two 
children and he primarily works and sleeps.  He stated that 
he sleeps 12 to 14 hours a day, and that he is chronically 
fatigued.  He attributed this to his constant struggle with 
the breakthrough psychotic material and the potency of his 
medications.

Upon mental status examination, the veteran was oriented to 
time, place, person, and situation.  His dress and hygiene 
were within normal limits.  His general motor activity was 
somewhat slowed, as was his speech pace.  His speech itself 
was coherent and goal directed.  His mood was reported as 
chronically depressed.  Affects were constricted, moderately 
flat, and blunted.  There was no evidence of any positive 
affect throughout the interview.

Insight seemed to be good despite the ongoing psychotic 
breakthroughs.  The veteran indicated that he struggles daily 
to refrain from acting on the psychotic material.  He 
reported episodic thoughts of actually hurting others, out of 
a need to defend himself from those he thinks are out to get 
him.  The veteran denied any overt ideas of suicide, though 
he did state he did not mind "if I die."   

The examiner stated that it was clear that the veteran had 
ongoing breakthrough psychotic material that was not 
controlled by his medications.  He also indicated that the 
veteran had significant impaired functioning both on the job 
and at home, specifically in his interpersonal relationships.  
The schizophrenia diagnosis was confirmed.  His Global 
Assessment of Functioning (GAF) score was noted to be 40, 
indicative of major impairment in several areas.

VA outpatient treatment records dated from March 2004 to 
October 2004 document the veteran's continuing treatment for 
schizophrenia symptoms, such as the auditory hallucinations 
he experiences.  In March 2004, he was noted to have obvious 
resignation to his persistent symptoms of hallucinations and 
paranoia, as well as to the lack of control that any 
medication affords him.  He was noted to be grimly determined 
to stay at work until the last possible moment.  The veteran 
presented with complaints of persistent vertigo at that time 
as well.

In July 2004, the veteran presented a written summary of his 
symptoms to his mental health counselor, stating it was 
easier to write it down than to talk about it.   He listed 
most of his frequently mentioned difficulties with work, 
mainly paranoia and distrust of his fellow employees.  Based 
on the depth of his descriptions in writing, the counselor 
asked him whether he was ever moved to react physically when 
he perceives he is being tormented by his co-workers.  The 
veteran answered that he was, and that it takes all of his 
strength to overcome the impulse until he can finally leave 
work for the day.  On many occasions, he has had to leave 
early or stay away entirely.  The veteran was noted to be 
physically and mentally exhausted.  The counselor advised him 
he should stop working so as to prevent serious physical 
altercations.  The staff psychologist reviewed the case with 
the counselor and concurred with her conclusion that the 
veteran was unable to continue to work due to his poorly 
controlled symptoms of schizophrenia.

A psychiatry note dated in October 2004 indicated that the 
veteran continued to work, but was now in a more solitary 
position so he was maintaining.  The veteran reported that 
the voices were a continual torment, no matter what treatment 
he tried.  He was very concerned about earning enough to 
support his family.  His diagnosis was amended to include 
possible panic attacks. 

In January 2005, the Director of Mental Health Services at 
the VA Medical Center reviewed the veteran's case with the 
staff psychologist and his treating counselors.  He opined 
that the veteran's psychotic condition was worsening and that 
he should no longer be working, as it presents a stress to 
him that is overwhelming.  He further stated that there is a 
possibility of the veteran endangering others due to his 
paranoid ideation toward them.

To review, the veteran's schizophrenia is currently evaluated 
as 70 percent disabling.  It is manifested by total 
occupational impairment due to persistent delusions and 
hallucinations, which cause him to feel he might harm those 
he works with.  He is paranoid about his co-workers, who he 
perceives are constantly tormenting him and can do him no 
good.  He struggles on a daily basis to control his impulse 
to harm them.  The veteran's counselor, a VA staff 
psychologist, and the Director of Mental Health Services at 
the VA Medical Center where he continues to receive treatment 
all concur that the veteran is a danger to others due to his 
persistent hallucinations and that he should therefore cease 
working. 

The veteran's schizophrenia is also manifested by total 
social impairment.  The veteran spends most, if not all, of 
his free time sleeping, upwards of 14 hours a day.  As such, 
he has little to do with his wife and children.  There is 
evidence that he has spent time living apart from them as 
well.  He is persistently suspicious of his wife and they 
lack a real relationship because of it.  His need for quiet 
overcomes his desire to be around his young children.  

The Board finds that these manifestations of total 
occupational and social impairment more nearly approximate 
the 100 percent evaluation for mental disorders.  
Accordingly, an increase to the total evaluation is 
warranted.

ORDER

An evaluation of 100 percent for the veteran's paranoid 
schizophrenia is granted, subject to regulations applicable 
to the payment of monetary benefits.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


